      Case 1:20-cv-11100-MLW Document 11 Filed 06/11/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

HOUGHTON MIFFLIN HARCOURT     )
PUBLISHING COMPANY,           )
                              )
     Plaintiff,               )
                              )
     v.                       )
                                C.A. No. 20-11100-MLW
                              )
DONALD BACK and IXL LEARNING, )
INC.,                         )
                              )
     Defendants.              )
                              )



                            ORDER (AMENDED)

WOLF, D.J.                                                June 11, 2020


       The court has reviewed plaintiff Houghton Mifflin Harcourt

Publishing Company's ("HMH") Motion for a Temporary Restraining

Order and Preliminary Injunction (Dkt. No. 2) and Motion for

Expedited Discovery (Dkt. No. 4), among other things. Neither

motion includes the certification that the parties conferred to

attempt to resolve or narrow the issues required by Local Rule

7.1(a)(2).

     In view of the foregoing, it is hereby ORDERED that:

     1.   Plaintiff    shall   serve   forthwith   the   Complaint,   the

motions, and this Order.

     2. Counsel shall confer and, by June 16, 2020, report whether

they have reached an agreement to resolve either or both of the
       Case 1:20-cv-11100-MLW Document 11 Filed 06/11/20 Page 2 of 2



motions and, if not, if they require more time to attempt to do

so.

      3.   If the motions are not resolved by agreement, defendants

shall, by June 18, 2020, respond to them.

      4.   Any reply shall be filed by June 22, 2020.

      5.   If necessary, a hearing on the motions shall be held on

June 25, 2020, at 1:30 p.m.




                                    2
